


FORM OF
RESTRICTED STOCK AWARD AGREEMENT
under the
VAIL BANKS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN

        THIS AGREEMENT, made and entered into as of the            day
of                        , 20    , by and between VAIL BANKS, INC. ("the
"Company") and                        ("Grantee").

WITNESSETH THAT:

        WHEREAS, the Company maintains the Vail Banks, Inc. Amended and Restated
Stock Incentive Plan (the "Plan"), and the Grantee has been selected by the
Committee to receive a Restricted Stock Award under the Plan;

        NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Grantee, as follows:

1.    Award of Restricted Stock

        1.1  The Company hereby grants to the Grantee an award
of                        shares of restricted stock ("Restricted Stock"),
subject to, and in accordance with, the restrictions, terms and conditions set
forth in this Agreement. The grant date of this award of Restricted Stock
is                , 20    ("Grant Date").

        1.2  This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

2.    Restrictions

        2.1  Subject to Sections 2.2, 2.3, and 2.4 below, if the Grantee remains
employed by the Company, the Grantee shall become vested in the Restricted Stock
as follows: 10% of the Shares of Restricted Stock (rounded down to the next
whole share) shall vest on each anniversary (each such date shall be a "Vesting
Date") of the Grant Date, such that on                        , 20    ("Final
Vesting Date") all of the Shares of Restricted Stock shall be fully vested. On
each Vesting Date, Grantee shall own the Vested Shares of Restricted Stock free
and clear of all restrictions imposed by this Agreement (except those imposed by
Section 3.4 below). For purposes of this Agreement, employment with any
Subsidiary of the Company, or service as a Director of the Company or any
Subsidiary of the Company, shall be considered employment with the Company.

        2.2  In the event, prior to the Final Vesting Date, (i) Grantee dies
while actively employed by the Company, (ii) Grantee has his employment
terminated by reason of Disability, (iii) Grantee's employment is terminated by
the Company other than for Cause (as defined in Section 2(e) of the Plan),or
(iv) Grantee terminates his employment for Good Reason (as defined in
Section 2.5 below), the Restricted Stock shall become fully vested and
nonforfeitable as of the date of Grantee's death, Disability or termination of
employment. The Company shall deliver certificate(s) for the Restricted Stock,
free and clear of any restrictions imposed by this Agreement (except for
Section 3.4) to Grantee (or, in the event of death, his surviving spouse or, if
none, to his estate) as soon as practical after his date of death or termination
for Disability, termination without Cause, or termination for Good Reason. If
Grantee terminates his employment without Good Reason or if the Company
terminates Grantee for Cause, the Restricted Stock shall cease to vest further
and Grantee shall only be entitled to the Restricted Stock that is vested as of
his date of termination.

        2.3  Notwithstanding the other provisions of this Agreement, in the
event of a Change in Control prior to Grantee's Final Vesting Date, the
Restricted Stock shall become fully vested and nonforfeitable as of the date of
the Change in Control. On the date of the Change in Control, the Company shall

--------------------------------------------------------------------------------


deliver to Grantee a certificate(s) for the Restricted Stock, free and clear of
any restrictions imposed by this Agreement.

        2.4  The Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered prior to the date Grantee becomes vested in the
Restricted Stock.

        2.5  For purposes of this Section 2, "Good Reason" shall mean

          (i)  the assignment to the Executive of any duties inconsistent with
his positions, duties, responsibilities and status with the Company, its
subsidiaries and affiliates immediately prior to a Change in Control, or a
change in his reporting responsibilities, titles or offices which were in effect
immediately prior to a Change in Control, or any removal of him from, or any
failure to re-elect him to, any of such positions, except in connection with the
termination of his employment by the Company for Cause or as a result of his
death or Disability or termination by him other than for Good Reason;

        (ii)  a reduction by the Company in the Executive's base salary as in
effect on the date hereof or as the same may be increased from time to time, or
failure to give him annual salary increases consistent with performance review
ratings as compared with other employees of the same or similar rank;

        (iii)  a failure by the Company to continue giving the Executive bonuses
comparable to the amount of bonuses given to him prior to the Change in Control;

        (iv)  the Company's requiring that the Executive be based anywhere other
than the Company's principal executive offices in the Vail, Colorado area,
except for required travel on Company business to an extent substantially
consistent with his present business travel obligations, or in the event that
the Executive consents to any such relocations, the failure by the Company to
pay (or reimburse him for) all reasonable moving expenses incurred by him; or

        (v)  the failure by the Company to continue in full force and effect any
benefit, retirement, savings or compensation plan or any employee life,
accident, disability, medical, dental, vision or other employee welfare benefit
plan in which the Executive is participating at the time of a Change in Control
of the Company, the taking of any action by the Company which would adversely
affect his participation in or materially reduce his benefits under any of such
plans or deprive him of any material fringe benefit or perquisite (including but
not limited to the provision of an automobile and the payment of club dues)
enjoyed by him at the time of the Change in Control, or the failure by the
Company to provide him with the number of paid vacation days to which he is then
entitled in accordance with the normal vacation policy in effect on the date
hereof.

3.    Stock; Dividends; Voting

        3.1  Upon delivery to the Company of the executed Stock Powers attached
hereto, the Company shall register on the Company books stock certificate(s)
evidencing the shares of Restricted Stock in the name of the Grantee. Physical
possession or custody of such stock certificate(s) shall be retained by the
Company until such time as the shares of Restricted Stock are fully vested in
accordance with Section 2. While in its possession, the Company reserves the
right to place a legend on the stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan. Upon forfeiture of all or
a portion of the shares of Restricted Stock, the stock certificate(s) held on
behalf of the Grantee shall be transferred to the Company pursuant to the
executed Stock Power described above.

2

--------------------------------------------------------------------------------

        3.2  During the period the Restricted Stock is not vested, the Grantee
shall be entitled to receive dividends and/or other distributions declared on
such Restricted Stock and Grantee shall be entitled to vote such Restricted
Stock.

        3.3  In the event of a change in capitalization, the number and class of
shares of Restricted Stock or other securities that Grantee shall be entitled
to, and shall hold, pursuant to this Agreement shall be appropriately adjusted
or changed to reflect the change in capitalization, provided that any such
additional shares of Restricted Stock or additional or different shares or
securities shall remain subject to the restrictions in this Agreement. If
additional shares of common stock of the Company or another corporation, or
other consideration is issued in connection with the Restricted Stock at a time
at which the restrictions specified in this Agreement have not lapsed, the
Grantee shall execute and deliver to the Committee additional Stock Power(s) of
Attorney with respect to any such shares of stock, deliver to the Committee the
stock certificates representing such shares, and forward to the Committee any
such other consideration. Such stock certificates and/or other consideration
shall be retained by the Company and shall be credited to the account of the
Grantee and shall be distributed to the Grantee, subject to forfeiture and the
other terms and conditions of this Agreement and the Plan, at the same time as
the shares of Restricted Stock are to be distributed free of all restrictions.

        3.4  The Grantee represents and warrants that he is acquiring the
Restricted Stock for investment purposes only, and not with a view to
distribution thereof. The Grantee is aware that the Restricted Stock may not be
registered under the federal or any state securities laws and that, in addition
to the other restrictions on the Restricted Stock, the shares will not be able
to be transferred unless an exemption from registration is available. By making
this award of Restricted Stock, the Company is not undertaking any obligation to
register the Restricted Stock under any federal or state securities laws.

4.    No Right to Continued Employment

        Nothing in this Agreement or the Plan shall be interpreted or construed
to confer upon the Grantee any right with respect to continuance of employment
by the Company or a subsidiary, nor shall this Agreement or the Plan interfere
in any way with the right of the Company or a Subsidiary to terminate the
Grantee's employment at any time, subject to Grantee's rights under this
Agreement.

5.    Taxes and Withholding

        The Grantee shall be responsible for all federal, state and local income
taxes payable with respect to this award of Restricted Stock and any employment
taxes payable by Grantee as an employee. The Grantee shall have the right to
make such elections under the Internal Revenue Code of 1986, as amended, as are
available in connection with this award of Restricted Stock, including a
Section 83(b) election. The Company and Grantee agree to report the value of the
Restricted Stock in a consistent manner for federal income tax purposes. The
Company shall have the right to retain and withhold from any payment of
Restricted Stock the amount of taxes required by any government to be withheld
or otherwise deducted and paid with respect to such payment. At its discretion,
the Company may require Grantee to reimburse the Company for any such taxes
required to be withheld and may withhold any distribution in whole or in part
until the Company is so reimbursed. In lieu thereof, the Company shall have the
right to withhold from any other cash amounts due to Grantee an amount equal to
such taxes required to be withheld or withhold and cancel (in whole or in part)
a number of shares of Restricted Stock having a market value not less than the
amount of such taxes.

6.    Grantee Bound By The Plan

        The Grantee hereby acknowledges receipt of a copy of the Plan and agrees
to be bound by all the terms and provisions thereof.

3

--------------------------------------------------------------------------------


7.    Modification of Agreement

        This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by the parties hereto.

8.    Severability

        Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

9.    Governing Law

        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Colorado without giving
effect to the conflicts of laws principles thereof.

10.  Successors in Interest

        This Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company's assets and business. This
Agreement shall inure to the benefit of the Grantee's legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon the Grantee's heirs,
executors, administrators and successors.

11.  Resolution of Disputes

        Any dispute or disagreement which may arise under, or as a result of, or
in any way relate to the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    VAIL BANKS, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
GRANTEE:
 
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------
